This court in New Winder Lumber Co. v. Guest,182 Ga. 859, 861 (supra), recognized and ruled that under the provisions of the Code, § 85-1004, a claim by a tenant against her cotenant for reasonable rents, "and for any money necessarily expended by her in the conservation of the joint property," was superior to a lien created by the other cotenant on his interest in the joint property. In that case a portion of the moneys expended by the contenant in the conservation of the joint property consisted, as in the instant case, of taxes. This holding was recognized and cited in Collier v. Bank of Tupelo, 190 Ga. 598 (3), 600 (supra). The previous case, last referred to, was between the same parties as in the instant, case, but dealt with an entirely different proposition, to wit, the question whether the judgment obtained by the cotenant, for the amount of taxes exceeding her share, paid by her, had become dormant. In this previous case it was ruled that the claim had not become dormant. This holding was based on the theory that the judgment setting up the lien for the payment of taxes by Mrs. Collier did not create the lien, but merely recognized and established a lien already existing, with the result that it was not subject to the dormancy judgment statutes. The question now before us pertains to the relative rank of Mrs. Collier's lien and the lien of the Bank of Tupelo, founded on a security deed from the other cotenant. I agree to the conclusion of the court in the present case as to the priority of the claim for excess taxes, notwithstanding the fact that this court has twice announced that such a claim comes within the purview of Code § 85-1004, and notwithstanding the holding by this court in Carmichael v. Citizens  SouthernBank, 162 Ga. 735 (supra), to the effect that the priorityreferred to in this Code section, while obtaining as against liens, does not obtain in a contest with a security deed. As was held in the previous decision (Collier v. Bank of *Page 860 Tupelo, supra), the cotenant's claim for taxes, while impliedly recognized by the statute, was not derived therefrom, and therefore was not dependent upon the statute. The statute, in merely recognizing an equitable right which was already pre-existing, does not have the effect of demoting the rank and dignity of a claim for taxes paid. If all that the Code, § 85-1004, had done was to create and establish a lien of a designated dignity, the rule announced in the Carmichael case would govern; but when we say tax payments by a cotenant come within the purview of the section, they come with all the rank and dignity which such a claim possesses. This being true, the ruling in the Carmichael case could not properly be taken as subordinating a pre-existing paramount tax lien to a claim of inferior dignity.